Case: 12-12892   Date Filed: 07/08/2014   Page: 1 of 5




                                                        [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 12-12892
                     ________________________

               D.C. Docket No. 5:11-cv-00560-JSM-TBS



MARC PIERRE HALL,

                    Petitioner - Appellant,

versus

WARDEN, FCC COLEMAN - USP I,

                    Respondent - Appellee.

                     ________________________

              Appeal from the United States District Court
                  for the Middle District of Florida
                    ________________________

                              (July 8, 2014)
                Case: 12-12892      Date Filed: 07/08/2014      Page: 2 of 5


Before HULL, COX and FARRIS,∗ Circuit Judges.

PER CURIAM:

       The Petitioner, Marc Hall, is a federal prisoner currently serving a life

sentence. Hall brought this habeas petition under 28 U.S.C. § 2241, contending

that United States Penitentiary Coleman (“Coleman”) violated the Fifth

Amendment by not allowing him to present evidence during prison disciplinary

proceedings. The district court dismissed Hall’s petition, holding that Hall had not

presented any evidence of a Fifth Amendment violation and that the relief Hall

sought was not available through a habeas petition. On appeal, Hall contends that

the district court erred by failing to consider evidence in the record and by failing

to liberally construe his petition as a civil rights claim. (Appellant’s Additional Br.

at 4–5.)

                            I. Facts and Procedural History

       At the time of the events giving rise to this suit, Hall was serving a life

sentence in the Coleman. According to Hall’s petition, Coleman disciplined him

for a variety of misconduct. And, during the disciplinary proceedings, Coleman

did not allow Hall to present evidence of his mental health conditions. As a result,

Hall lost good-time credits and was placed in Coleman’s special management unit.



       ∗
         Honorable Jerome Farris, United States Circuit Judge for the Ninth Circuit, sitting by
designation.
                                              2
                Case: 12-12892       Date Filed: 07/08/2014      Page: 3 of 5


       Hall brought this suit by filing a pro se petition for a writ of habeas corpus

under 28 U.S.C. § 2241. In the petition, Hall contended that Coleman had violated

his Fifth Amendment due process rights by not allowing him to present evidence in

his defense during the disciplinary proceedings.                  For relief, Hall sought

expungement of the prison disciplinary proceedings, release from the special

management unit, and placement in an alternative mental health facility. (R. 13 at

2.) The district court dismissed Hall’s petition, holding that he had presented no

evidence of a mental health condition. Alternatively, the court held that the relief

Hall sought was not available through a habeas petition. Hall appeals.

                                   II. Issues on Appeal

       Hall raises two issues on appeal. First, Hall contends that the district court

erred in holding that he presented no evidence of a mental health condition.

Second, Hall contends that the district court erred by failing to liberally construe

his pro se habeas corpus petition as a civil rights claim. 1

                                 III. Standard of Review

       We review de novo a district court's decision to dismiss a petition for a writ

of habeas corpus. San Martin v. McNeil, 633 F.3d 1257, 1265 (11th Cir. 2011).




       1
         Hall originally filed a pro se brief in this appeal. We subsequently appointed counsel
for Hall. Pursuant to Eleventh Circuit Rule 31-6(a), the brief filed by Hall’s appointed counsel
replaces his original, pro se brief.
                                               3
              Case: 12-12892     Date Filed: 07/08/2014   Page: 4 of 5


The factual findings underlying the district court’s decision are reviewed for clear

error. Id.

                                  IV. Discussion

A. The district court clearly erred by holding that Hall presented no evidence
of a mental health condition.

      Hall contends that the district court erred by holding that he presented no

evidence of a mental health condition. After carefully reviewing the record, we

agree that the district court clearly erred in finding that no evidence in the record

supported Hall’s contention.     To the contrary, Hall submitted prison medical

records diagnosing him with bipolar disorder, antisocial personality disorder, and a

“mood disorder in condition classified elsewhere.” (R. 12 at 17.)

B. The district court should have considered whether Hall’s claim was
cognizable under any other remedy.

      Hall also contends that the district court erred by failing to consider whether

the relief he sought was available through another remedy.

      A district court should “read pro se briefs liberally to ensure that such

litigants do not, through their ignorance of legal terminology, waive claims.”

United States v. Hung Thien Ly, 646 F.3d 1307, 1316 (11th Cir. 2011). We have

long held that, when considering filings by a pro se inmate, the court should “look

behind the label” and determine whether the filing is cognizable under a different

legal approach. United States v. Jordan, 915 F.2d 622, 624–25 (11th Cir. 1990).


                                         4
               Case: 12-12892   Date Filed: 07/08/2014   Page: 5 of 5


“Prisoners are often unlearned in the law and unfamiliar with the complicated rules

of pleading.   Since they act so often as their own counsel in habeas corpus

proceedings, we cannot impose on them the same high standards of the legal art

which we might place on the members of the legal profession.” Price v. Johnston,

334 U.S. 266, 292, 68 S. Ct. 1049, 1063 (1948).

      As Hall contends, the record does not show that the district court liberally

construed his petition. After holding that Hall’s claim was not cognizable in a

habeas petition, the district court should have considered whether the relief he

sought was available through another remedy. Hall specifically stated that he was

seeking expungement of the prison disciplinary proceedings, release from the

special management unit, and placement in an alternative mental health facility as

relief—not monetary damages. (R. 12 at 14; R. 13 at 2.) The district court should

liberally read the filing to determine whether this relief (which does not include

monetary damages) is available through a different legal framework.

                                  V. Conclusion

      Accordingly, we vacate the district court’s order insofar as it found that Hall

presented no evidence of a mental health disorder and dismissed his case. We

remand with instruction for the district court to consider whether the relief Hall

seeks is available under a different legal framework.

      VACATED IN PART AND REMANDED WITH INSTRUCTION.

                                         5